Citation Nr: 0834551	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for depression, to 
include major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to July 
1994, to include service in Southwest Asia from September 
1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims for 
service connection for post-traumatic stress disorder (PTSD) 
and depression, to include major depression.  

In the context of the instant appeal, the veteran has sought 
an RO hearing, but when such a proceeding was scheduled to 
occur, it was on one occasion cancelled and on the other 
occasion, the veteran failed to report for his scheduled 
hearing.  No other request for a hearing remains pending at 
this time.  

The issue of the veteran's entitlement to service connection 
for depression, to include major depression, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

There is a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and there is medical evidence of a nexus between 
the veteran's PTSD and his confirmed in-service stressor.  




CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 describes the VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In light of the Board's full grant 
of the benefit sought by this portion of the veteran's 
appeal, there is no to discuss whether the veteran was fully 
and timely notified or provided all of the assistance to 
which we was entitled.  

VA regulation, 38 C.F.R. § 3.304(f), sets forth the criteria 
necessary to establish service connection for PTSD. For 
service connection to be awarded for PTSD, the record must 
show: (1) A current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2007); (2) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressor(s).  
Moreau, 9 Vet. App. at 395-96.

The veteran contends that he suffers from PTSD as a result of 
various in-service stressors, including two which the RO has 
conceded actually occurred based on its own research of 
public data.  Of these two, verified stressors, one entails 
the veteran's exposure in Southwest Asia to incoming Scud 
missiles and the resulting explosions, and the other 
encompasses two personal assaults against the veteran while 
in military service for which he received documented medical 
treatment in service.  To that end, it is concluded that the 
foregoing stressors have been sufficiently corroborated by 
independent, credible supporting evidence.  The remaining 
stressors remain unverified and it is noted that, while the 
veteran may himself have requested assistance from the United 
States Army & Joint Service Records Research Center 
(USAJSRRC) in verifying his stressors, no attempt by the RO 
to contact the USAJSRRC for stressor verification is shown.  
Given the fact that two of the veteran's stressors have been 
verified by the RO and that they have been linked to a 
current diagnosis of PTSD by competent evidence sufficient to 
grant service connection, further action to facilitate 
research as to the unverified stressors is deemed 
unnecessary.  

As well, the medical evidence of record identifies diagnoses 
of PTSD offered by three, private medical professionals and 
treatment therefor.  No VA psychiatric examination has been 
conducted to evaluate the nature and etiology of the 
veteran's PTSD, and, in this instance, none is needed given 
that the medical evidence on file satisfies the requirements 
of 38 C.F.R. § 3.304(f) that there be a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) and 
that there be competent medical evidence linking the 
veteran's PTSD to a verified stressor.  A VA psychiatric 
examination was requested by the RO and such was scheduled to 
occur in December 2007, but it appears that the veteran had 
changed addresses, as reflected by communications he was 
having prior thereto with other VA elements and, in all 
likelihood, he did not receive notice of the scheduled 
examination.  That notwithstanding, and regardless of the 
fact that the veteran is neither diagnosed, nor treated, by 
VA for PTSD, private medical providers, to include a 
psychiatrist following a thorough psychiatric evaluation, 
have sufficiently detailed the diagnosis of service-related 
PTSD tied to missile attacks and assaults while on active 
duty.  

For the foregoing reasons, the veteran meets all three 
criteria of 38 C.F.R. § 3.304(f).  Thus, a grant of service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The record reflects that the veteran served on active duty in 
Southwest Asia during the Gulf War, and thus any claim for 
service connection should also be considered on the basis of 
undiagnosed illness, per 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  However, the criteria for rating PTSD include the 
symptom of depression.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Nevertheless, the veteran is seeking service 
connection for depression, including major depression, and it 
is noted that one or more medical providers has either linked 
the veteran's depression to his period of military service or 
his now service-connected PTSD.  To date, the issue of 
secondary service connection has not been developed or 
initially adjudicated by the RO.  In addition, further 
medical input is deemed necessary both as to the question of 
direct and secondary service connection for major depression, 
and, in particular, confirmation of its diagnosis, its date 
of onset, and whether it was caused or aggravated by PTSD.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran should be notified 
of what information and evidence are 
still needed to substantiate his claim 
for direct and secondary service 
connection for depression, inclusive of 
major depression.  Such notice should 
include citation to the October 2006 
revision to 38 C.F.R. § 3.310 regarding 
secondary service connection (38 C.F.R. 
§ 3.310 was amended in order to implement 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), regarding secondary 
service connection on the basis of the 
aggravation of a nonservice-connected 
disorder by a service-connected 
disability; see 71 Fed. Reg. 52744 
(2006)).  He should also be reminded 
that, if requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  Obtain any and all pertinent records 
of VA examination and treatment, not 
already on file, for inclusion in the 
veteran's claims folder.  

3.  Upon obtaining authorization from the 
veteran, obtain copies of all pertinent 
records of medical examination and 
treatment, not already on file, which 
were compiled by his private attending 
medical professionals, including those 
from previously listed Doctors Rogers, 
Fries, and Knowles, for inclusion in the 
claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to identify the existence and 
etiology of claimed depression, including 
major depression.  The claims folder 
should be made available to the examiner 
for use in the study of this case and the 
prepared report of such evaluation should 
indicate whether the claims folder was 
made available and reviewed.  Such 
examination should include a review of 
the evidence in the claims folder, a 
comprehensive mental status evaluation, 
and any psychological tests deemed 
necessary.  All diagnoses involving 
depression, including major depression, 
should then be recorded.  

In addition, the examiner is asked to 
respond to the following questions, 
providing a rationale for each and every 
opinion provided:

(a)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any diagnosis of depression, 
including major depression that is 
currently present (separate and distinct 
from PTSD)began during service or is 
causally linked to any incident of the 
veteran's period of military service from 
March 1990 to July 1994?  

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's service-connected PTSD 
caused or aggravated any existing 
diagnosis of depression, inclusive of 
major depression (separate and distinct 
from PTSD)?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
psychiatric impairment due to depression, 
including major depression, before the 
onset of the aggravation.

If the examiner must resort to 
speculation to answer either question, he 
or she should so indicate.

5.  Thereafter, the veteran's claim of 
entitlement to direct and secondary 
service connection for depression, 
including major depression, should be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  Review of such claim 
under the recent revision of 38 C.F.R. 
§ 3.310 regarding claims for secondary 
service connection, should be undertaken.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) remaining on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action. 



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


